Citation Nr: 1021372	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-36 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
inactive pulmonary tuberculosis, far advanced.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson



INTRODUCTION

The Veteran had active service from February 1945 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Veteran submitted statements in February 2010 indicating 
that he had not received payment, or a portion of the 
payment, he was entitled to for his service-connected 
tuberculosis disability.  However, it is unclear from the 
record the exact nature of his claim.  His claim for 
entitlement to an increased rating for tuberculosis is 
discussed below.  The RO should contact the Veteran to 
establish if he wants to make a claim in addition to his 
claim for an increased rating.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
demonstrate active pulmonary tuberculosis for several 
decades.

2.  The Veteran has a service-connected pulmonary 
tuberculosis, far advanced, currently rated as 30 percent 
disabling.  

3.  The competent and probative medical evidence of record 
does not demonstrate that the Veteran's service-connected 
disability, when evaluated in association with the Veteran's 
educational attainment and occupational experience, preclude 
all forms of substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for inactive tuberculosis, far advanced, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6721 (2009).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

Prior to the initial adjudication of this claim, a letter 
dated in July 2008 fully satisfied the duty to notify 
provisions listed under 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio, 16 Vet. App. at 187.  It also informed the 
Veteran of how disability ratings and effective dates are 
assigned, in compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran was afforded a VA medical 
examination in August 2008.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran and his representative contend that he is 
entitled to a higher evaluation for his service-connected 
inactive pulmonary tuberculosis, far advanced.  For 
historical purposes, service connection was established in a 
July 1952 rating decision.  In June 2008, the Veteran filed 
for an increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
disability level is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings 
are appropriate in an increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently assigned a 30 percent rating for 
pulmonary tuberculosis pursuant to Diagnostic Code 6721.  
Historically, the Veteran was initially evaluated as 100 
percent disabled from December 6, 1951.  Thereafter, his 
evaluation was reduced to 30 percent disabling effective 
December 17, 1960.  Effective February 20, 1968 the Veteran's 
disability was again given a 100 percent rating.  The rating 
was reduced to 30 percent effective June 1, 1968.  The 
Veteran filed his claim for an increased rating in June 2008.

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who, on August 19, 1968, was receiving or 
entitled to receive compensation for tuberculosis.  38 C.F.R. 
§ 4.96(b) (2008).  Thus, the old law continues to operate in 
the present case.

Where a rating for pulmonary tuberculosis was entitled on or 
prior to August 18, 1968, residuals of inactive pulmonary 
tuberculosis are rated 100 percent disabling for two years 
after the date of inactivity, following active tuberculosis, 
which was clinically identified during active service or 
subsequently; 50 percent thereafter for four years, or in any 
event, to six years after date of inactivity; 30 percent 
thereafter, for five years, or to eleven years after date of 
inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6721.  
Furthermore, that Code section provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time 
while the disease process was active; 20 percent following 
moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc.; and noncompensable otherwise.

Additionally, the rating schedule specifies that the 
graduated 50 percent and 30 percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  See Note (2) following Diagnostic 
Codes 6701-6724; 38 C.F.R. Part 4, Diagnostic Codes 6701-
6724.

Therefore, in order to achieve the next higher 50 percent 
rating under Diagnostic Code 6721, the evidence must show 
that tuberculosis has been inactive for no more than six 
years.  However, the clinical evidence of record does not 
demonstrate that the Veteran has experienced active pulmonary 
tuberculosis within the last 6 years.  Indeed, on VA 
examination in August 2008, the Veteran did not have any 
active tuberculosis.  The inactivity date was listed as 1952.  
Upon examination the Veteran appeared to have calcified 
granulomata.  Pulmonary function tests revealed moderate air 
trapping and decreased airway resistance.  The examiner 
stated the Veteran had atheromatous extatic aorta but no 
acute cardiopulmonary abnormalities.   

Thus, based on the foregoing, the Board finds that throughout 
the rating period on appeal, the criteria for the next 
higher, 50 percent rating pursuant to Diagnostic Code 6721 
(entitled on August 19, 1968) have not been satisfied.

III.  TDIU

The Veteran seeks entitlement to TDIU.  In order to establish 
entitlement to TDIU due to service-connected disabilities, 
there must be impairment so severe that it is impossible for 
the average person to secure and follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  VA defined substantially gainful 
employment as "employment at which non-disabled individuals 
earn their livelihood with earnings comparable to the 
particular occupation in the community where the Veteran 
resides."  See M21-MR, Part IV, Subpart ii, Chapter 
2(F)(24)(d).  In reaching such a determination, the central 
inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

If the evidence demonstrates that the Veteran is unemployable 
by reason of his service-connected disabilities, but fails to 
meet these percentage standards, the claim shall be submitted 
to the Director of Compensation and Pension (C&P) Service for 
extraschedular consideration.  38 C.F.R. § 4.16(b).

The Veteran is service-connected for inactive pulmonary 
tuberculosis, far advanced, currently evaluated as 30 percent 
disabling.  The Board therefore finds that the Veteran does 
not meet the schedular requirements for entitlement to a 
TDIU.  As such, entitlement to TDIU under the provisions of 
38 C.F.R. § 4.16(a) is denied.

In addition, after examination in August 2008, the examiner 
noted that the Veteran had experienced shortness of breath 
that was resolved by a respiratory pump.  Additionally the 
Veteran had a substantially normal pulmonary function test.  
The Board thus concludes that this case presents no unusual 
or exceptional circumstances that would justify a referral of 
the total rating claim to the Director of the VA C&P Service 
for extraschedular consideration.  In the absence of any 
evidence of unusual or exceptional circumstances beyond what 
is contemplated by the assigned disability rating, the 
preponderance of the evidence is against his claim.  
Accordingly, a total disability rating based upon individual 
unemployability due to a service-connected disability under 
the provisions of 38 C.F.R. § 4.16(b) is denied.


ORDER

Entitlement to a rating in excess of 30 percent for inactive 
pulmonary tuberculosis, far advanced, is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.





______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


